COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Katrina Marie Weibel v. Nicholas Jay Streeby

Appellate case number:      01-18-00058-CV

Trial court case number:    16-1394-F425

Trial court:                425th District Court of Williamson County

        Appellant, Katrina Marie Weibel, has filed a notice of appeal of the trial court’s
order in a suit affecting the parent-child relationship. We previously abated the appeal
and remanded the case to the trial court to consider issues about the completeness of the
reporter’s record filed in the appeal and the availability of a reporter’s record of a
September 6, 2017 hearing. See TEX. R. APP. P. 34.6(f). On September 13, 2018, court
reporter Virginia Bunting filed an information sheet stating that “[n]o record taken on . . .
9/6/17.” On October 2, she filed a second information sheet stating that she “was not the
reporter nor [had] records on . . . 9/6/17.” Also, on October 2, 2018, appellant filed a
letter stating that her request for a reporter’s record from a September 6, 2017 hearing
was “an error” and “the late transcripts are now accounted for, and therefore the issues
that would be examined in the trial court in a hearing are no longer applicable.”
      Accordingly, we withdraw the order of abatement and reinstate the case on the
Court’s active docket.
      Appellant’s brief is due to be filed no later than 30 days from the date of this
order. See TEX. R. APP. P. 38.6(a).

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: October 9, 2018